        Case 2:18-cv-02505-NIQA Document 195 Filed 04/07/21 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANNA K. NUPSON,                                      :       CIVIL ACTION
          Plaintiff,                                 :
                                                     :
       v.                                            :       No.: 18-cv-2505
                                                     :
SCHNADER HARRISON SEGAL &                            :
LEWIS LLP, et al.                                    :
           Defendants.                               :


                                           ORDER

       AND NOW, this       7TH    day of April, 2021, upon consideration of Plaintiff’s Motion to

Compel Discovery Responses from Defendants (Pl.’s Mot. to Compel, ECF No. 102),

Intervenors’ and Defendants’ responses thereto (Intervenors’ Resp., ECF No 121-4; Defs.’ Resp.,

ECF No. 123), Plaintiff’s reply in support of her motion (Pl.’s Reply, ECF No. 132), Intervenors’

and Defendants’ sur-replies thereto (Intervenors’ Sur-reply, ECF No. 139; Defs.’ Sur-reply, ECF

No. 140), and Plaintiff’s supplemental reply in support of her motion. (Pl.’s Supp. Reply, ECF

No. 153), and for the reasons set forth in the memorandum filed concurrently with this Order, IT

IS HEREBY ORDERED that Plaintiff’s motion is GRANTED in part and DENIED in part

as follows:

       1.      Defendant shall produce Anna Nupson 2001 Trust administration documents from

2017 onward, to the extent they have not already done so.

       2.      Defendants shall revise their privilege log (ECF No. 102-23) with an additional

field describing each document in sufficient detail to determine whether the claimed privileges,

or an exception thereto, apply.

       3.      Defendants shall also revise their privilege log to withdraw all assertions of the

work-product doctrine for documents created prior to June 5, 2014.
        Case 2:18-cv-02505-NIQA Document 195 Filed 04/07/21 Page 2 of 2



       4.      Defendants shall produce any documents created prior to that date that it withheld

solely on the basis of the work-product doctrine.

       5.      The remainder of the motion is DENIED.



                                                    BY THE COURT:


                                                      /s/ Lynne A. Sitarski        .
                                                    LYNNE A. SITARSKI
                                                    United States Magistrate Judge




                                                2
